Appeal by defendant W. & J. Sloane (1) from so much of an order of the Supreme Court, Queens County, dated January 8, 1970, as granted plaintiff’s motion to restore the action to the Trial Calendar and (2) from an alleged second order of the same court dated the same day purportedly denying said defendant’s motion for reargument. Appeal from the alleged order dismissed without costs. The record herein does not disclose the entry of such order. In any event, an order denying reargument is not appealable. Order dated January 8, 1970, which granted plaintiff’s motion, modified, on the law and the facts and in the interests of justice, by striking therefrom the second ordering paragraph and substituting therefor the following paragraph: “ Ordered that the clerk of this court, upon service of a copy of this order upon him with proof of completion of all pretrial and preliminary proceedings, is directed to place this action upon the trial calendar of this court, provided that plaintiff shall also file with said clerk proof that notice was served on defendants that plaintiff claims such proceedings are complete and the clerk will be requested to place the action upon the trial calendar.” As so modified, order affirmed insofar as appealed from without costs. Under the circumstances presented, defendant W. & J. Sloane, Inc., is entitled to a reasonable opportunity to examine plaintiff before trial and to use the disclosure procedures provided by the CPLR. These procedures should be initiated within 10 days after entry of the order hereon; and the trial should be held in due course after the completion of the disclosure procedures. The delay in the action has so far been considerable and the parties should proceed with dispatch. Christ, P. J., Hopkins, Munder and Brennan, JJ., concur; Rabin, J., concurs in the dismissal of the appeal from the alleged order denying reargument, but otherwise dissents and votes to affirm the order of January 8, 1970 insofar as appealed from.